Burks, J.,
concurred in the opinion of Staples, J.
The order was as follows:
The Commonwealth of Virginia—To M. B. Harlow, treasurer of the city of Alexandria, greeting:
Whereas Cassius F. Lee, Jr., did, on the nineteenth day of February, 1880, tender to you, the said M. B. Harlow, treasurer as aforesaid, fifty-three dollars of interest coupons (estimating them at one-third their face value), payable July 1st, 1872, from bonds issued by the State prior to March 7th, 1872, under the act of the, general assembly, approved March 30th, 1871, entitled “ An act to provide for the funding and payment of the public debt,” which coupons express on their face that they are “receivable at and after maturity for all taxes, debts and demands due the State,” said coupons being of those stamped by the second auditor as two-thirds paid and returned to the holders, under the act of March 19th, 1872, entitled “An act to provide for the payment of interest on the public debt,” and also thirteen cents in money, the said coupons and money aggregating fifty-three dollars and thirteen cents, in payment of the taxes due the State of Virginia by the said Cassius F. Lee, Jr., for the year 1879, amounting to the said sum of fifty-three dollars and thirteen cents; nevertheless you, the said M. B. Harlow, treasurer as aforesaid (to whom it doth of right belong to collect all State taxes for said city of Alexandria), have refused and still refuse to accept the coupons and money so tendered, in payment of said taxes, due as aforesaid; we, therefore, being willing that due and speedy justice be done to the said Cassius F. Lee, Jr., in this behalf as is reasonable, command you that you receive from the said Cassius F. Lee, Jr., fifty-three dollars *43iii interest coupons payable July 1st, 1872, under bonds issued by the State prior to March 7th, 1872, under the act of the general assembly of Virginia, approved March 30th, 1871, entitled “An act to provide for the funding and payment of the public debt,” which coupons express on their face that they are “ receivable at and after maturity for all taxes, debts and demands due the State,” said coupons being of those stamped by the second auditor as two-thirds paid and returned to the holders, under the act of March 19th, 1872, entitled “an act to provide for the payment of interest on the public debt ” (said coupons being estimated at one-third of their face value), and thirteen cents in lawful money of the United States, in full payment and satisfaction of the taxes due by the said Cassius F. Lee, Jr., to the State of Virginia for the year 1879, amounting to fifty-three dollars and thirteen cents.
And how you shall execute this our command certify to our judges of our supreme court of appeals at our State courthouse, in the city of Richmond, on the first day of the next January term of said court, returning there this our writ. Witness, George X. Taylor, clerk of our said supreme court of appeals, at Richmond, the 26th day of November, 1880, and in the 105th year of the Commonwealth.
Geo. K. Taylor.
-Mandamus ordered.